IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH DANIEL PIRESTANI,
No. 425, 2016
Cross-Petitioner BeloW,
Appellant, Court BeloW_Court of Chancery of
the State of Delaware

v.

C.A. No. l7950-N
KEVIN J. REAGAN,

Cross-Petitioner BeloW,
Appellee,

and

ATTORNEY AD LITEM,

QOQCOQOOOQO'>COOCOOQOQCOOOOOOOSOOOQOOCOOUO'>OOQOO'>OOO

Appellee.

Submitted: August 25, 2017
Decided: October 12, 2017

Before STRINE, Chief Justice; SEITZ and TRAYN()R, Justices.
0 R D E R
This 12th day of October 2017, after carefully considering the parties’ briefs
arguing their cross-petitions for guardianship of the person and property of Donna
Palmer, a disabled person,l the brief filed by the attorney ad litem, Who Was
appointed in the Court of Chancery, and the record on appeal, We have concluded

that the decision on appeal should be affirmed on the basis of, and for the reasons

 

1 The Court has assigned a pseudonym to protect the confidentiality of the disabled person. Del.
Supr. Ct. R. 7(d).

assigned in, the Court of Chancery’s July 18, 2016 Order Adopting Master’s Report
and July 28, 2016 Order Regarding Adoption of Master’s Report. The record does
not support the appellant’s claims that the Court of Chancery erred When deciding
that the appointment of the appellee, Kevin Reagan, as permanent guardian, Was in
the best interests of Mrs. Palmer. When adopting the Master’s Well-reasoned Final
Report dated February 12, 2016, the Court of Chancery correctly applied the
standard of review articulated in DiGiacobbe v. Sesz‘czk.2 The Court of Chancery’s
orders of July 18, 2016 and July 28, 2016 reflect a thorough review of the matter,
careful legal analysis, proper application of the law, and no abuse of discretion.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of
Chancery is AFFIRl\/[ED.

BY TI-[E COURT:

/s/ Gary F. Traynor
Justice

 

2 DiGz'acobbe v. Sestak, 743 A.2d 180, 183-84 (De1.1999) (“[T]he standard of review for a master's
findings_-both factual and legal_is de novo.”).